Case 1:05-md-01720-MKB-JO Document 7572 Filed 07/23/19 Page 1 of 7 PageID #: 111646



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

                                                   x
   In re PAYMENT CARD INTERCHANGE                  : MDL No. 1720(MKB)(JO)
   FEE AND MERCHANT DISCOUNT                       :
   ANTITRUST LITIGATION                            :
                                                   :
                                                   :
   This Document Relates To:                       :
                                                   :
          ALL ACTIONS.                             :
                                                   :
                                                   X

       THE COULSON OBJECTORS’ OBJECTION TO FINAL APPROVAL OF THE
    SUPERSEDING & AMENDED CLASS SETTLEMENT AGREEMENT, AND JOINDER
   IN OBJECTION BY THE NATIONAL ASSOCIATION OF SHELL MARKETERS, INC.,
     THE SOCIETY OF INDEPENDENT GASOLINE MARKETERS OF AMERICA, AND
            THE PETROLEUM MARKETERS ASSOCIATION OF AMERICA

   I.     INTRODUCTION AND PRELIMINARY STATEMENT

          Class Members Coulson Oil Company, Inc., Diamond State Oil, LLC, and Port Cities Oil,

   LLC (collectively, the “Coulson Objectors”), the owners of numerous physical locations doing

   business as branded operators of the Valero Energy Corporation (“Valero”), object to Final

   Approval of the Superseding and Amended 23(b)(3) Class Settlement Agreement (the

   “Superseding Settlement”). The Coulson Objectors paid excessive swipe fees throughout the Class

   Period, and they are rightfully entitled to recoup some of their damages by participating in the

   Superseding Settlement. Nonetheless, by way of a confusing and ambiguous Notice, the Coulson

   Objectors believe they have been informed that the Settlement Administrator will reject their

   claims to receive proceeds from the Settlement. As best the Coulson Stores can tell, this rejection

   of their otherwise valid claims as Class Members will occur because Valero, through a separate

   and independent settlement agreement with Defendants, has purported to waive the rights of
Case 1:05-md-01720-MKB-JO Document 7572 Filed 07/23/19 Page 2 of 7 PageID #: 111647



   Valero’s branded operators, including the Coulson Objectors, to participate in the Superseding

   Settlement.

          Valero had no right to take this action. Valero did not pay the swipe fees incurred and

   which were actually paid by the Coulson Objectors. Valero does not stand in the shoes of the

   Coulson Objectors for the purposes of the Superseding Settlement, and Valero has absolutely no

   authority – contractual, implied, or otherwise – to waive the Coulson Objectors’ valid claims as

   Class Members. Because there can be no justification for the rejection of the Coulson Objectors’

   claims based on the unauthorized actions of Valero, the Coulson Objectors object to Final

   Approval of the Superseding Settlement.

   II.    THE OBJECTING PARTIES

          The Coulson Objectors operate the following Valero branded business locations which paid

   excessive swipe fees during the Class Period:

   Coulson Oil Company, Inc. (TIN                  )

              •   302 HWY 79N Bypass, Magnolia, Arkansas 71753
              •   105 East Main, Prescott, Arkansas 71857
              •   902 North Buerkle, Stuttgart, Arkansas 72160

   Diamond State Oil, LLC (TIN                 )

              •   2070 Airport Road, Hot Springs, Arkansas 71913
              •   605 E. Broadway, North Little Rock, Arkansas 72114
              •   775 Cash Road SW, Camden, Arkansas 71701
              •   375 East Oak, Conway, Arkansas 72032
              •   2112 N. Hazel, Hope, Arkansas 71801
              •   3228 Central Avenue, Hot Springs, Arkansas 71901
              •   2215 North 1st, Jacksonville, Arkansas 72076
              •   18823 MacArthur, North Little Rock, Arkansas 72118
              •   3000 E. Harding, Pine Bluff, Arkansas 71601
              •   101 North Blake Street, Pine Bluff, Arkansas 71601
              •   1827 Hwy 9 North, Morrilton, Arkansas 72110
              •   1221 S. Rogers, Clarksville, Arkansas 72830
              •   775 Cash Rd. SW, Camden, Arkansas 71701

                                                   2
Case 1:05-md-01720-MKB-JO Document 7572 Filed 07/23/19 Page 3 of 7 PageID #: 111648



   Port Cities Oil, LLC (TIN                  )

              •   11615 Cantrell Road, Little Rock, Arkansas 72212
              •   1306 Albert Pike, Hot Springs, Arkansas 71913

          Everette L. Martin, Esq., the Vice-President and General Counsel for each of the Coulson

   Objectors, has authorized the filing of this Objection.

   III.   REASONS FOR OBJECTION

          The primary reason for the Coulson Objectors’ objection is that without any explanation,

   the Coulson Objectors were told they were no longer members of the class. Apparently class

   counsel had already predetermined and sided with the Defendants and Valero, in their efforts to

   compromise the claims of the Coulson Objectors. Valero and the Defendants had positively no

   authority to nullify the Coulson Objectors’ right to participate in the Superseding Settlement.

   Valero can point to no contract or other writing granting it the ability to do what it did. In addition,

   as summarized below, the Notice received by Coulson Objectors is so confusing that the Coulson

   Objectors are unable to determine the extent to which Valero’s invalid action purports to bar claims

   related to swipe fees incurred at business locations other than those listed above. Furthermore,

   although the Coulson Objectors understand that Valero has purported to waive their claims on

   some theory that Valero owns the claims as the “direct purchaser” of Defendants’ swipe fees, the

   truth is that Valero does nothing more than process the Coulson Objectors’ credit transactions with

   Defendants. Valero is not a party to any of the purchase transactions that are paid by the credit

   cards resulting in the swipe fees. The Coulson Objectors paid all the swipe fees for transactions

   administered by Valero during the Class Period, making it apparent that Valero was the direct

   purchaser of none of them. Valero was a mere “facilitator” for the swipe fees paid by the Coulson

   Objectors, which completely takes the wind out of any argument that Valero legitimately

   compromised the Coulson Objectors’ claims as the direct purchaser of swipe fees. Finally,

                                                      3
Case 1:05-md-01720-MKB-JO Document 7572 Filed 07/23/19 Page 4 of 7 PageID #: 111649



   requiring the Coulson Objectors to overcome Valero’s specious relinquishment of their claims

   improperly causes them to be treated differently from other Class Members, and Class Counsel is

   conflicted to the extent they seek to represent those who allege competing interests in the same

   claim.

            For all these reasons, the Coulson Objectors object to Final Approval of the Superseding

   Settlement.1

            A.     The Notice Received By The Coulson Objectors Is Confusing And Ambiguous,
                   Requiring The Dissemination Of New Notice

            The Notice received by each of the Coulson Objectors indicates that it has been “excluded

   from the Class” and “will not be eligible to receive Settlement funds” because of a “relat[ion]” to

   Valero. This threatened “exclusion” from the Settlement is addressed to each of the Coulson

   Objectors as an integrated business entity, even though each Objector also operates locations

   unrelated to Valero. So, even though the Notice states that the addressee “will not be eligible to

   receive Settlement funds,” the Coulson Objectors are left to speculate whether the Notice intends

   to invalidate claims for stores operating under something other than the Valero brand. The Notice

   is confusing and ambiguous on this point.2 Among other things, if it is true that the Coulson

   Objectors have been “excluded from the Class,” which the Notice states without qualification, how

   can they make a claim in any capacity?

            “Adequate notice is necessary to bind absent Class Members.” Stephenson v. Dow Chem.

   Co., 273 F.3d 249, 261 n.8 (2d Cir. 2001). The Notice received by the Coulson Objectors is



   1
     The Coulson Objectors also join in and adopt the separate objection filed by the National
   Association of Shell Marketers, Inc., the Society of Independent Gasoline Marketers of America,
   and the Petroleum Marketers Association of America.
   2
     The Notice does state that an affected Class Member may be able to “make a claim for Settlement
   funds” if it also “accepted Visa or Mastercard in a different capacity,” but it is unclear what that
   even means.
                                                    4
Case 1:05-md-01720-MKB-JO Document 7572 Filed 07/23/19 Page 5 of 7 PageID #: 111650



   inadequate because it does not clearly explain the reach of the purported invalidation of their

   claims. New Notice remedying this defect should issue.

          B.      Valero Is Not The “Direct Purchaser” Of Swipe Fees Paid By The Coulson
                  Objectors

          The Coulson Objectors have been informed that Valero purported to waive their

   entitlement to participate in the Settlement because of Valero’s position that it is the true owner of

   their claims as the “direct purchaser” of the swipe fee. Cf. Ill. Brick Co. v. Illinois, 431 U.S. 720,

   97 S. Ct. 2061 (1977) (concluding that only direct purchasers have standing to sue for overcharges

   under federal antitrust law). Naturally, this suggests that Valero is the party who “paid illegally

   high prices for” swipe fees, and merely “passed the cost on to” branded operators like the Coulson

   Objectors. Hanover Shoe, Inc. v. United Shoe Mach. Corp., 392 U.S. 488 n.6, 88 S. Ct. 2224,

   2228 n.6 (1968). This is just not true. Valero processed credit card transactions between the

   Coulson Objectors and their customers which were initiated on site at the Coulson Objectors’

   facilities.3 Valero neither became responsible for nor actually paid those swipe fees. All swipe

   fees are paid by the Coulson Objectors as part of the credit card transaction, making them the

   “direct purchasers” of fees at artificially inflated prices. Valero was, at best, a payment processor

   or facilitator for credit card transactions, and it is completely without merit for Valero to rely on

   reasoning from Illinois Brick in asserting that it is the actual owner of claims in this action.

          C.      Allowing Legitimate Class Members Like The Coulson Objectors To Submit
                  A Valid Claim Only After Overcoming A Meritless Legal Obstacle Results In
                  Impermissible Discrimination Between Class Members

          Permitting Valero’s branded operators to submit settlement claims only after defeating an

   invalid attempt to extinguish those claims requires those branded operators – the true owners of



   3
    The transaction that generates the swipe fee is a direct transaction between the Coulson Objectors
   and the customer. Valero is nothing more than a third party facilitator, not a direct purchaser.
                                                     5
Case 1:05-md-01720-MKB-JO Document 7572 Filed 07/23/19 Page 6 of 7 PageID #: 111651



   Settlement claims – to formally object to the settlement, possibly retain counsel (as was so with

   the Coulson Objectors), and develop arguments supporting allowance of their claims. Other Class

   Members do not encounter these obstacles when submitting claims. Thus, by accepting at face

   value Valero’s unauthorized negation of its branded operators’ claims, those administering the

   Settlement have fallen short of Rule 23’s requirement that a proposed settlement “treat[] class

   members equitably relative to each other.” Fed. R. Civ. P. 23(e)(2)(D). While this situation

   persists, final approval should not be forthcoming.

          D.      The Intra-Class Conflict Between Valero And Its Branded Operators Creates
                  A Conflict For Class Counsel

          In the case of Valero and its branded operators, Class Counsel is faced with Class Members

   who assert competing rights to the same claims. By purporting to represent Class Members with

   antagonistic interests to Settlement proceeds, Class Counsel is conflicted. This “provides an

   independent ground for reversing the settlement.” See Radcliffe v. Experian Info. Sols., 715 F.3d

   1157, 1167 (9th Cir. 2013).

   IV.    CONCLUSION

          Valero possessed no contractual, implied, or other authority to relinquish the Coulson

   Objectors’ Settlement claims. The Notice attempting to explain the import of Valero’s attempts

   to do so is ambiguous and confusing, and it is not accurate for Valero to contend under Illinois

   Brick that it is the direct purchaser of excessive swipe fees. It constitutes unequal treatment of

   Class Members to require that branded operators submit claims only after overcoming Valero’s

   baseless push to deny those claims, and Class Counsel is conflicted in undertaking to represent

   Class Members with competing interests to the same claims.

          For all these re asons, the Coulson Objectors object to Final Approval of the Superseding

   Settlement.

                                                   6
Case 1:05-md-01720-MKB-JO Document 7572 Filed 07/23/19 Page 7 of 7 PageID #: 111652



   Dated: July 23, 2019

                                       Respectfully Submitted:

                                       /s/ Marcus Neil Bozeman
                                       Thomas P. Thrash
                                       Marcus Neil Bozeman
                                       THRASH LAW FIRM, P.A.
                                       1101 Garland Street
                                       Little Rock, Arkansas 72201
                                       (501) 374-1058 – Telephone
                                       (501) 374-2222 – Facsimile
                                       tomthrash@thrashlawfirmpa.com
                                       mbozeman@thrashlawfirmpa.com

                                       Counsel for the Coulson Objectors




                                         7
